Citation Nr: 1039167	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-01 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial, compensable rating for left ulnar 
neuropathy and palsy, prior to July 21, 2007.

2.  Entitlement to a rating in excess of 60 percent for left 
ulnar neuropathy and palsy, from July 21, 2007.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected left ulnar 
neuropathy and palsy.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2005 rating decision in which the RO, inter alia, 
granted service connection for left ulnar neuropathy and palsy 
and assigned an initial, noncompensable (0 percent) rating, 
effective September 30, 2004, the date of the Veteran's claim for 
service connection.  In July 2006, the Veteran filed a notice of 
disagreement (NOD) with the assigned initial rating.  A statement 
of the case (SOC) was issued in November 2006, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals) in January 2007.

By rating decision in September 2007, the RO granted a 60 percent 
rating for the Veteran's left ulnar neuropathy and palsy, 
effective July 21, 2007.  However, inasmuch as the Veteran is 
presumed to seek the maximum available benefit for a disability, 
the Board has characterized the appeal on the question of higher 
rating as now encompassing the first and second matters on the 
title page.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

Moreover, for reasons expressed below, the appeal also has been 
recharacterized to include a claim for a TDIU.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge at the RO.  A June 2008 letter informed the 
Veteran that his hearing was scheduled on July 21, 2008.  
Although the hearing notification was not returned by the U.S. 
Postal Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).

The Board's decision addressing the claims for higher ratings for 
left ulnar neuropathy and palsy is set forth below.  The claim 
for a TDIU due to left ulnar neuropathy and palsy is addressed in 
the remand following the order; that matter is being remanded to 
the RO, via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.

As a final preliminary matter, the Board notes that, in a 
September 2010 written brief presentation, the Veteran's 
representative raised the issue of reopening the previously 
denied claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  It does not appear that 
any request to reopen the claim for service connection for PTSD 
has yet been addressed by the RO.  As such, this matter is not 
properly before the Board, and is thus referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The Veteran is right-hand dominant.

3.  Pertinent to the Veteran's September 30, 2004, claim for 
service connection and prior to July 21, 2007, the Veteran's left 
ulnar neuropathy and palsy has been manifested by intermittent 
painful lock up, cramping, and forcible flexion of the left hand 
fingers for 5 to 10 minutes at a time, wrist pain and locking, 
wrist drop of mild severity, weakness of the wrist extensors and 
wrist extensors of the fingers of 3+/5, decreased grip and 
forearm flexion strength of about 4/5, and impaired light touch 
and pinprick in the left ulnar distribution; these symptoms 
approximate mild incomplete paralysis of the ulnar nerve.

4.  The 60 percent rating assigned for the Veteran's left ulnar 
neuropathy and palsy from July 21, 2007 is consistent with loss 
of use of the left minor extremity at a level below insertion of 
the pronator teres; given the amputation rule, this is the 
maximum rating assignable.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for 
the period prior to July 21, 2007, the criteria for a 10 percent, 
but no higher, initial rating for left ulnar neuropathy and palsy 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.40, 4.45, 4.124a, Diagnostic 
Code 8516 (2009).

2.  The matter of a rating in excess of 60 percent for left ulnar 
neuropathy and palsy, from July 21, 2007, is without legal merit.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.20, 4.27, 4.40, 4.45, 4.68, 4.71a, 
Diagnostic Codes 5124, 5125 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

First addressing the matter of a higher rating for left ulnar 
neuropathy and palsy, from July 21, 2007, the Board notes that 
the RO has explained the basis for assignment of no more than a 
60 percent rating, and afforded the Veteran an opportunity to 
provide information and evidence pertinent to this matter.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the Veteran in connection with 
this claim. As will be explained below, the claim lacks legal 
merit; therefore, the duties to notify and assist required by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

Regarding the matter of a higher rating for the disability prior 
to July 21, 2007, the Board notes that notice requirements under 
the VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claim(s), as well 
as the evidence that VA will attempt to obtain and which evidence 
he or she is responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As 
delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
after a substantially complete application for benefits is 
received, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim(s); (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

Effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in 
part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, 
the final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate his claim for service 
connection.  This letter also informed the Veteran of what 
information and evidence must be submitted by the appellant and 
what information and evidence would be obtained by VA.  The 
September 2005 rating decision reflects the initial adjudication 
of the claim after issuance of this letter.  Hence, the January 
2005 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice requirement.  

Post rating, the November 2006 SOC set forth the pertinent rating 
criteria for evaluating the disability under consideration, which 
suffices, in part, for Dingess/Hartman.  

The Board notes that the Veteran was not provided a specific 
letter providing general information regarding VA's assignment of 
disability ratings and effective dates, consistent with 
Dingess/Hartman.  However, on these facts, the absence of such a 
letter is not shown to prejudice the Veteran.  In addition to the 
applicable rating criteria, the November 2006 SOC included 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations.  Moreover, after issuance of the November 
2005 letter and SOC, and opportunity for the Veteran to respond, 
the June 2008 supplemental SOC (SSOC) reflects readjudication of 
the claim.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).  Accordingly, there 
is no possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of service and VA 
treatment records, and the reports of July 2005 and July 2007 VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative, on his behalf.  The Board 
also finds that no additional RO action to further develop the 
record in connection with the matters of higher ratings for left 
ulnar neuropathy and palsy is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with either of 
the claims.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of either of the 
matters herein decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

Here, as noted in the introduction, the RO has already assigned 
staged ratings for the Veteran's left ulnar neuropathy and palsy, 
assigning an initial, noncompensable (0 percent) rating from the 
September 30, 2004, effective date of the award of service 
connection, and a 60 percent rating from July 21, 2007.  Hence, 
consistent with Fenderson, the Board must consider the propriety 
of the rating assigned at each stage, as well as whether any 
further staged rating is warranted.  

The RO assigned the initial, noncompensable rating for the 
Veteran's left ulnar neuropathy and palsy pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8516.  As the record reflects that 
the Veteran is right-hand dominant, the rating criteria for the 
minor extremity are for application in this case.  

DC 8516 sets forth the criteria for rating disabilities involving 
the ulnar nerve.  For the minor extremity, mild incomplete 
paralysis warrants a 10 percent rating.  Moderate incomplete 
paralysis warrants a rating of 20 percent.  Severe incomplete 
paralysis warrants a 30 percent rating.  A maximum evaluation of 
50 percent is warranted for complete paralysis of the ulnar nerve 
of the minor upper extremity, which is defined as being 
manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked atrophy 
in the dorsal interspace and thenar and hypothenar eminences; 
loss of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the thumb; 
and weakened flexion of the wrist.  38 C.F.R. § 4.124a, DC 8516.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The assigned the higher, 60 percent rating for left ulnar 
neuropathy and palsy, effective July 21, 2007, pursuant to DC 
8516-5125, indicating impairment of the ulnar nerve rated, by 
analogy, to loss of use of the minor (non-dominant) hand.  See 38 
C.F.R. §§ 4.20, 4.27.

Under 38 C.F.R. 4.71a § 5125, for the minor extremity, loss of 
use of the hand warrants a maximum 60 percent rating.

The Board notes that the "amputation rule" provides that the 
combined rating for disabilities of an extremity shall not exceed 
the rating for the amputation at the elective level, were 
amputation to be performed.  See 38 C.F.R. § 4.68.   Amputation 
of the minor forearm below insertion of the pronator teres 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, DC 5124 (2009).

In this case, VA treatment records indicate that the Veteran was 
seen in May and June 2004 for numerous complaints, including left 
upper extremity ulnar damage.  It was noted that the Veteran had 
longstanding ulnar palsy and decreased grip strength, but no 
significant atrophy, on examination.  
 
A June 2004 VA neurology consult report includes notations that 
the Veteran was right-handed and had the chronic symptom of 
intermittent, painful lock up and cramping of all fingers of the 
left hand, which were pulled into a forcible flexion.  The 
Veteran also reported getting a funny, tingling sensation in the 
medial two digits, which ran up the dorsomedial forearm up to the 
elbow.  The Veteran reported that the spells lasted for 5 to 10 
minutes, during which time he could not do anything with the 
hand.  He denied spread of the symptom above the elbow.  Physical 
examination revealed that the Veteran intermittently held the 
left hand in flexion, with all flingers curled up in flexion, and 
no tense contraction noted.  There was no definite wasting, but 
the left hand interossei and grip seemed to be weak, at about 4/5 
strength.  The Veteran was able to extend his fingers.  Extensor 
digitorum communis was almost full strength, and other muscle 
groups were full strength.  On sensory examination, the Veteran 
had impaired light touch and pinprick in the left ulnar 
distribution.  Deep tendon reflexes were generally depressed.  A 
diagnosis of chronic intermittent spell of distal left hand 
flexion posture, with specific cause unclear, was indicated.  It 
was noted that the spells could be a cramping secondary to 
diabetes mellitus and associated neuropathy, but that a left 
ulnar neuropathy could not be ruled out.  

September 2004 and January 2005 follow-up notes indicate that the 
Veteran reported no change on each visit, and no change in 
findings or diagnosis was noted.  

The report of a July 2005 VA examination reflects that the 
Veteran reported wrist pain and locking, as well as weakness 
along the left arm.  Physical examination revealed wrist drop on 
the left side of mild severity, weakness of the wrist extensors 
and wrist extensors of the fingers of 3+/5, and sensory 
examination to be unremarkable.  Deep tendon reflexes were 
diminished in the left triceps reflex.  The Veteran was diagnosed 
as having posterior interosseous neuropathy.  

A November 2006 VA treatment note indicates that on examination, 
the left upper extremity had decreased grip and forearm flexion 
strength of 4/5, as opposed to the right, due to ulnar palsy.  It 
was again noted that there was decreased grip strength, but no 
significant atrophy.

The report of a July 21, 2007, VA examination reflects the 
Veteran's report that, at present time, he could not do anything 
with his left hand.  Physical examination revealed a complete 
paralysis of the ulnar nerve and early claw hand deformity of the 
left hand.  The Veteran could not hold a pencil or handle a coin, 
paperclip, or button.  The Veteran was diagnosed as having severe 
ulnar neuropathy with complete functional loss of the left hand.  

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that, for the period prior to 
July 21, 2007, an initial 10 percent but no higher rating for the 
Veteran's left ulnar neuropathy and palsy is warranted.  The 
Board also finds that a rating higher than 60 percent since July 
21, 2007, for the Veteran's disability must be denied. 

Prior to July 21, 2007, the Veteran's service-connected left 
ulnar neuropathy and palsy manifested mild, incomplete paralysis 
of the ulnar nerve.  The record during this period reflects 
symptomatology  including intermittent painful lock up, cramping, 
and forcible flexion of the left hand fingers for 5 to 10 minutes 
at a time, wrist pain and locking, wrist drop of mild severity, 
weakness of the wrist extensors and wrist extensors of the 
fingers of 3+/5, decreased grip and forearm flexion strength of 
about 4/5, and impaired light touch and pinprick in the left 
ulnar distribution.  While the record during this time period 
indicates some weakened flexion of the wrist, it does not 
indicate "griffin claw," or any other deformity, due to flexor 
contraction of the ring and little fingers, or any significant 
atrophy.  It also reflects the ability to extend and spread the 
fingers.  This symptomatology, taken as a whole, indicates that, 
prior to July 21, 2007, his left ulnar neuropathy and palsy most 
closely approximated mild, incomplete paralysis of the ulnar 
nerve.

Specifically as regards the DeLuca factors (identified above), 
the Board notes that, during the period in question, the 
Veteran's left upper extremity was affected by some pain and 
weakness.  However, such symptomatology is contemplated in the 
criteria for mild incomplete paralysis of the ulnar nerve.  In 
this regard, the Board notes that, while there was weakness of 
the wrist extensors and wrist extensors of the fingers, such 
weakness was 3+/5, while there was decreased grip and forearm 
flexion strength, such decreased strength was 4/5, and wrist drop 
was of "mild" severity.  Also, while the Veteran suffered 
episodes of painful locking up of the fingers, such episodes were 
intermittent and lasted 5 to 10 minutes.  In short, the 10 
percent rating adequately compensates the Veteran for his pain 
and weakness, and these symptoms provide no basis for assignment 
of any higher rating prior to July 21, 2007.   No other DeLuca 

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating.  For 
the period prior to July 21, 2007, the Veteran's service-
connected disability of left ulnar neuropathy and palsy is most 
appropriately rated pursuant to DC 8516, the diagnostic code for 
rating impairment of the ulnar nerve.  The disability has not 
been shown to involve any factors that warrant evaluation under 
any other provision of VA's rating schedule.  

Further, as regards the matter of a higher rating from July 21, 
2007, the Board notes that a rating higher than 60 percent is 
legally precluded under 38 C.F.R. § 4.68.  The Veteran's ulnar 
neuropathy and palsy of the left minor extremity causes 
impairment of the left minor extremity at the level of the left 
hand and wrist, including loss of use of the hand-a level below 
insertion of the pronator teres.  As, under DC 5124, amputation 
of the minor forearm below insertion of the pronator teres 
warrants a 60 percent rating, the Veteran's rating for his 
disability in this case may not exceed 60 percent. 

For the foregoing reasons, the Board concludes that the record 
supports assignment of a 10 percent but no higher rating for left 
ulnar neuropathy and palsy prior to July 21, 2007.  The Board has 
applied the benefit-of-the doubt doctrine in determining that the 
criteria for an initial 10 percent rating are met, but finds that 
the preponderance of the evidence is against assignment of any 
higher rating, and that there is no basis for any further staged 
rating of the Veteran's disability pursuant to Fenderson.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

With respect to the matter of a rating in excess of 60 percent 
for left ulnar neuropathy and palsy, from July 21, 2007, this 
matter must be denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An initial 10 percent rating for left ulnar neuropathy and palsy, 
prior to July 21, 2007, is granted, subject to the legal 
authority governing the payment of compensation benefits.

A rating in excess of 60 percent for left ulnar neuropathy and 
palsy, from July 21, 2007, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).

In a September 2010 written brief presentation, the Veteran's 
representative raised the matter of his entitlement to a TDIU.  
Although, in doing so, the representative listed the Veteran's 
various service-connected disabilities, because the matter of the 
Veteran's entitlement to a TDIU was raised during the pending of 
the matters of higher ratings for the Veteran's left ulnar 
neuropathy and palsy, and that, as of July 21, 2007, the Veteran 
now meets the minimum percentage requirement for a schedular 
TDIU, pursuant to 4.16(a)-with his left ulnar neuropathy and 
palsy as his most significant disability-the Board finds that 
the claim for a TDIU is essentially a component of the higher 
rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes, however, that the RO has not adjudicated  the 
matter of the Veteran's entitlement to a TDIU due to service-
connected left ulnar neuropathy and palsy.  Under these 
circumstances, after completing the action noted below, the  RO 
should adjudicate the matter of the Veteran's entitlement to a 
TDIU due to left ulnar neuropathy and palsy, in the first 
instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. 
Brown, Vet. App. 384 (1993).  

Prior to adjudicating the TDIU claim, the RO should obtain and 
associate with the claims file all pertinent evidence.

The claims file reflects that there may be outstanding , 
pertinent VA medical records.  In this regard, the record 
reflects that the Veteran has been receiving treatment from the 
VA Medical Center (VAMC) in Philadelphia.  While the claims file 
currently includes treatment records from the Philadelphia VAMC 
dated from March 2004 to August 2007, more recent records of 
pertinent VA treatment might be available.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain any pertinent records of treatment, since August 2007, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, the 
RO should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the matter remaining on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should inform the Veteran of the 
information and evidence necessary to substantiate his claim for 
a TDIU, specifying  what evidence VA will provide and what 
evidence the Veteran is to provide.  The RO should also ensure 
that its letter to the Veteran meets the requirements 
Dingess/Hartman-particularly as regards VA's assignment of 
effective dates-as appropriate.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the remaining 
claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to left ulnar 
neuropathy and palsy.  

2.  The RO should obtain from the Phildelphia 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since August 2007.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

3.  The RO should furnish the Veteran and his 
representative a letter requesting that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the remaining claim on appeal that is not 
currently of record.  

The RO's letter should explain how to 
establish entitlement to a TDIU, specifying 
the evidence that will be obtained by VA and 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.  The RO 
should ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards VA's 
assignment of effective dates, as 
appropriate.

The RO should clearly explain to the Veteran 
that he has a full one-year period to respond 
(although VA may decide the claim within the 
one-year period).

4.  The RO should assist the Veteran in 
obtaining any additional evidence identified, 
following the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify theVeteran of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.   See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted (to include 
arranging for the Veteran to undergo 
examination, if appropriate), the RO should 
adjudicate the claim for a TDIU due to left 
ulnar neuropathy and palsy in light of all 
pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


